 In the MatterOf STANBACK COMPANY,LTD.andAMERICAN FEDERATIONOF LABORCase No. 5-R-1621.-Decided September 6, 1944Mr. Stahle Linn,of Salisbury, N. C., for the Company.Mr. A. E. Brown,of Durham, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Stanback Com-pany, Ltd., Salisbury, North Carolina, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before George L. Weasler, Trial Examiner.Saidhearing was held at Salisbury, North Carolina, on August 7, 1944.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYStanback Company, Ltd. is a partnership with its principal placeof business at Salisbury, North Carolina, where it is engaged in themanufacture of headache powders.During 1943 the Company pur-chased raw materials valued in excess of $100,000, all of which wasshipped to it from points outside the State of North Carolina.Dur-ing the same period the Company sold products valued in excess of58 N. L. R. B., No. 18.103, 104DECISIONSOF NATIONALLABOR RELATIONS BOARD$200,000, over 85 percent of which was shipped to points outside theState of North Carolina.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-H. THE ORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 7, 1944, the Union requested the Company to recognize itas the exclusive collective bargaining representative of the Company'semployees.The, Company refused this request until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found to be appro-priate."We find that a question, affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with the parties, that all production andmaintenance employees of the Company, including packers, sealers,machine operators, cellophane wrappers, and shipping room em-ployees, but excluding the chemist, office and clerical employees, theforeman, the forelady, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.1The Field Examiner reported that the Union presented 41 membership application cards.There are approximately 61 employees in the appropriate unit. STANBACK COMPANY, LTD.105The Union requests that it appear on the ballot as "American Fed-eration of Labor, Local #23,684."The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stanback Com-pany, Ltd., Salisbury, North Carolina, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding these employees who-have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byAmerican Federation of Labor, Local #23,684, for the purposes ofcollective bargaining.